Case 3:19-cv-01537-BEN-JLB Document 51 Filed 10/14/20 PageID.4640 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
 9
                             UNITED STATES DISTRICT COURT

10                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
11
     JAMES MILLER, an individual, et al.,                  Case No. 3:19-cv-01537-BEN-JLB
12
13                         Plaintiffs,                     ORDER GRANTING PLAINTIFFS’ EX
                                                           PARTE APPLICATION TO PERMIT
14
           vs.                                             TESTIMONY BY VIDEO
15                                                         CONFERENCING AT HEARING ON
     XAVIER BECERRA, in his official                       PLAINTIFFS’ MOTION FOR
16
     capacity as Attorney General of                       PRELIMINARY INJUNCTION
17   California, et al.,
18
                                                           Date:   October 19, 2020
                           Defendants.                     Time: 9:30 a.m.
19                                                         Courtroom 5A
20                                                         Judge: Hon. Roger T. Benitez
21
                      ORDER GRANTING EX PARTE APPLICATION
22
           On October 9, 2020, Plaintiffs James Miller, et al. (“plaintiffs”), filed an ex
23
     parte application to permit testimony of certain witnesses by video conferencing at
24
     the hearing on Plaintiffs’ Motion for Preliminary Injunction, currently scheduled
25
26
     for hearing on October 19, 2020 at 9:30 a.m. in Courtroom 5A of this District

27
     Court [ECF No. 50]. The application was supported by the declaration of

28   Plaintiffs’ counsel. Defendants do not oppose this request.

                                                       –1–
                 ORDER GRANTING PLAINTIFFS’ EX PARTE APPLICATION RE VIDEO TESTIMONY AT HEARING
                                          CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 51 Filed 10/14/20 PageID.4641 Page 2 of 2




 1         This Court, having considered the application, and for good cause shown as
 2   set forth in the supporting declaration, hereby GRANTS Plaintiffs’ application.
 3   The following individuals shall be permitted to appear by video conferencing at the
 4   hearing on Plaintiffs’ motion:
 5
              • James Curcuruto;
 6
              • John Lott;
 7
              • Robert Margulies, M.D.;
 8
              • Adrian Sevilla; and
 9
              • Alan Gottlieb.
10
           IT IS SO ORDERED.
11
     Dated: October 14, 2020                             _____________________________
12                                                       HON. ROGER T. BENITEZ
13                                                       UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     –2–
               ORDER GRANTING PLAINTIFFS’ EX PARTE APPLICATION RE VIDEO TESTIMONY AT HEARING
                                        CASE NO. 3:19-cv-01537-BEN-JLB
